TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN





NO. 03-95-00388-CV





In the Matter of R. G.






FROM THE DISTRICT COURT OF TRAVIS COUNTY, 98TH JUDICIAL DISTRICT

NO. J-14,661, HONORABLE W. JEANNE MEURER, JUDGE PRESIDING





PER CURIAM


	Appellant has filed a motion to dismiss this appeal.  The motion is granted.  Tex.
R. App. P. 59(a)(1)(B).
	The appeal is dismissed.

Before Justices Powers, Aboussie and Kidd
Dismissed on Appellant's Motion
Filed:  September 20, 1995
Do Not Publish